In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1110V
                                        UNPUBLISHED


    VICTORIA EDENS,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: April 26, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Decision Awarding Damages; Pain
    HUMAN SERVICES,                                         and Suffering; Influenza (Flu)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


David John Carney, Green & Schafle, LLC, Philadelphia, PA, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.


                               DECISION AWARDING DAMAGES1

      On July 30, 2019, Victoria Edens filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) caused in fact by the influenza vaccine she received on
November 1, 2018. Petition at 1, ¶¶ 3, 18. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters, and has been conceded by
Respondent.




1
  Because this Decision contains a reasoned explanation for the action in this case, I am required to post it
on the United States Court of Federal Claims' website in accordance with the E-Government Act of 2002.
44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
This means the Decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       For the reasons set forth below, I find that Petitioner is entitled to a damages award
in the amount $70,442.92, representing $70,000.00 for her past pain and suffering
and $442.92 for her unreimbursed out-of-pocket expenses.


   I.     Relevant Procedural History

       Shortly after filing the Petition in July 2019, Ms. Edens filed her affidavit and the
medical records required by the Vaccine Act. Exhibits 1-7, ECF No. 6; see Section 11(c).
Approximately six months later, she filed further documentation regarding vaccination.
Exhibit 8, ECF No. 12. On September 3, 2020, Petitioner filed some updated medical
records and a status report indicating she had forwarded a demand and supporting
documentation to Respondent. Exhibit 9, ECF No. 16; Status Report, ECF No. 17.

        Two months later, on November 2, 2020, Respondent filed a status report
indicating that he wished to engage in settlement discussions. ECF No. 19. A few weeks
thereafter, he filed his Rule 4 Report conceding entitlement, and I issued a Ruling on
Entitlement that same day. ECF Nos. 21-22. During late 2020 and early 2021, Petitioner
filed additional updated medical records on several occasions. Exhibits 10-14, ECF Nos.
24-25, 28, 30.

        On December 15, 2020, the parties informed me that they had reached an impasse
in their damages discussions. ECF No. 26. They filed simultaneous briefs on February 4,
2021. Respondent’s Brief on Damages (“Res. Brief”), ECF No. 31; Petitioner’s Brief in
Support of Damages (“Pet. Brief”), ECF 32. In her brief, Petitioner requested that I
determine the appropriate amount of damages in a written decision, without oral
argument. Pet Brief at 1-2. The parties filed their responsive briefs two weeks thereafter.
Petitioner’s Response to Res. Brief (“Pet. Reply”), ECF No. 34; Respondent’s Reply Brief
on Damages (“Res. Reply”), ECF No. 35. The issue is now ripe for adjudication.


   II.    Legal Standard
        Compensation awarded pursuant to the Vaccine Act shall include “[f]or actual and
projected pain and suffering and emotional distress from the vaccine-related injury, an
award not to exceed $250,000.” Section 15(a)(4). Additionally, a petitioner may recover
“actual unreimbursable expenses incurred before the date of judgment award such
expenses which (i) resulted from the vaccine-related injury for which petitioner seeks
compensation, (ii) were incurred by or on behalf of the person who suffered such injury,
and (iii) were for diagnosis, medical or other remedial care, rehabilitation . . . determined
to be reasonably necessary.” Section 15(a)(1)(B). The petitioner bears the burden of proof
with respect to each element of compensation requested. Brewer v. Sec’y of Health &

                                             2
Human Servs., No. 93-0092V, 1996 WL 147722, at *22-23 (Fed. Cl. Spec. Mstr. Mar. 18,
1996).

       There is no mathematic formula for assigning a monetary value to a person’s pain
and suffering and emotional distress. I.D. v. Sec’y of Health & Human Servs., No. 04-
1593V, 2013 WL 2448125, at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“[a]wards for
emotional distress are inherently subjective and cannot be determined by using a
mathematical formula”); Stansfield v. Sec’y of Health & Human Servs., No. 93-0172V,
1996 WL 300594, at *3 (Fed. Cl. Spec. Mstr. May 22, 1996) (“the assessment of pain and
suffering is inherently a subjective evaluation”). Factors to be considered when
determining an award for pain and suffering include: 1) awareness of the injury; 2) severity
of the injury; and 3) duration of the suffering. I.D., 2013 WL 2448125, at *9 (quoting
McAllister v. Sec’y of Health & Human Servs., No 91-1037V, 1993 WL 777030, at *3 (Fed.
Cl. Spec. Mstr. Mar. 26, 1993), vacated and remanded on other grounds, 70 F.3d 1240
(Fed. Cir. 1995)).

       I may also consider prior pain and suffering awards to aid my resolution of the
appropriate amount of compensation for pain and suffering in this case. See, e.g., Doe
34 v. Sec’y of Health & Human Servs., 87 Fed. Cl. 758, 768 (2009) (finding that “there is
nothing improper in the chief special master’s decision to refer to damages for pain and
suffering awarded in other cases as an aid in determining the proper amount of damages
in this case.”). And, of course, I may rely on my own experience (along with my
predecessor Chief Special Masters) adjudicating similar claims.3 Hodges v. Sec’y of
Health & Human Servs., 9 F.3d 958, 961 (Fed. Cir. 1993) (noting that Congress
contemplated the special masters would use their accumulated expertise in the field of
vaccine injuries to judge the merits of individual claims).


    III.    Prior SIRVA Compensation Within SPU4

            A.       Data Regarding Compensation in SPU SIRVA Cases

      SIRVA cases have an extensive history of informal resolution within the SPU. As
of January 1, 2021, 1,875 SPU SIRVA cases have resolved since the inception of SPU

3
  From July 2014 until September 2015, the SPU was overseen by former Chief Special Master Vowell. For
the next four years, until September 30, 2019, all SPU cases, including the majority of SIRVA claims, were
assigned to former Chief Special Master Dorsey. In early October 2019, the majority of SPU cases were
reassigned to me as the current Chief Special Master.
4
 All figures included in this decision are derived from a review of the decisions awarding compensation
within the SPU. All decisions reviewed are, or will be, available publicly. All figures and calculations cited
are approximate.

                                                      3
on July 1, 2014. Compensation was awarded in 1,820 of these cases, with the remaining
55 cases dismissed.

        Of the compensated cases, 1,058 SPU SIRVA cases involved a prior ruling that
petitioner was entitled to compensation. In only 47 of these cases was the amount of
damages determined by a special master in a reasoned decision. As I have previously
stated, the written decisions setting forth such determinations, prepared by neutral judicial
officers (the special masters themselves), provide the most reliable precedent setting
forth what similarly-situated claimants should also receive.5

       1,011 of this subset of post-entitlement determination, compensation-awarding
cases, were the product of informal settlement - 987 cases via proffer and 24 cases via
stipulation. Although all proposed amounts denote an agreement reached by the parties,
those presented by stipulation derive more from compromise than any formal agreement
or acknowledgment by Respondent that the settlement sum itself is a fair measure of
damages. Of course, even though any such informally-resolved case must still be
approved by a special master, these determinations do not provide the same judicial
guidance or insight obtained from a reasoned decision. But given the aggregate number
of such cases, these determinations nevertheless “provide some evidence of the kinds of
awards received overall in comparable cases.” Sakovits, 2020 WL 3729420, at *4
(emphasis in original).

       The remaining 762 compensated SIRVA cases were resolved via stipulated
agreement of the parties without a prior ruling on entitlement. These agreements are often
described as “litigative risk” settlements, and thus represent a reduced percentage of the
compensation which otherwise would be awarded. Due to the complexity of these
settlement discussions, many which involve multiple competing factors, these awards do
not constitute a reliable gauge of the appropriate amount of compensation to be awarded
in other SPU SIRVA cases.

      The data for all groups described above reflect the expected differences in
outcome, summarized as follows:




5
  See, e.g., Sakovits v. Sec’y of Health & Human Servs., No. 17-1028V, 2020 WL 3729420, at *4 (Fed. Cl.
Spec. Mstr. June 4, 2020) (discussing the difference between cases in which damages are agreed upon by
the parties and cases in which damages are determined by a special master).

                                                  4
                   Damages                   Proffered6           Stipulated           Stipulated7
                 Decisions by                Damages              Damages              Agreement
                Special Master
    Total Cases       47                       987                    24                    762
      Lowest      $55,619.60                $25,000.00            $45,000.00             $5,000.00
     st
    1 Quartile    $75,044.44                $74,040.17            $90,000.00            $47,500.00
      Median      $86,784.56                $93,975.95           $115,214.49            $65,000.00
     rd
    3 Quartile   $125,000.00               $120,390.74           $153,788.29            $91,250.53
      Largest    $265,034.87              $1,845,047.00         $1,500,000.00          $509,552.31

              B.      Pain and Suffering Awards in Reasoned Decisions

      In the 47 SPU SIRVA cases which required a reasoned damages decision,
compensation for a petitioner’s actual or past pain and suffering varied from $55,000.00
to $185,000.00, with $85,000.00 as the median amount. Only four of these cases involved
an award for future pain and suffering, with yearly awards ranging from $500.00 to
$1,000.00.8

        In cases with lower awards for past pain and suffering, many petitioners commonly
demonstrated only mild to moderate levels of pain throughout their injury course. This
lack of significant pain is often evidenced by a delay in seeking treatment of 40 days to
over six months. In cases with more significant initial pain, petitioners experienced this
greater pain for three months or less. All petitioners displayed only mild to moderate
limitations in range of motion (“ROM”), and MRI imaging showed evidence of mild to
moderate pathologies such as tendinosis, bursitis, or edema. These SIRVAs usually
resolved after one to two cortisone injections and two months or less of PT. None required
surgery. The duration of the injury ranged from six to 29 months, with petitioners
averaging approximately nine months of pain. Although some petitioners asserted
residual pain, the prognosis in these cases was positive.

        Cases with higher awards for past pain and suffering involved petitioners who
suffered more significant levels of pain and SIRVAs of longer duration. Most of these
petitioners subjectively rated their pain within the upper half of a ten-point pain scale and
sought treatment of their SIRVAs more immediately, often within 30 days of vaccination.
All experienced moderate to severe limitations in range of motion. MRI imaging showed

6
    One award was for an annuity only, the exact amount which was not determined at the time of judgment.
7
  Two awards were for an annuity only, the exact amounts which were not determined at the time of
judgment.
8
 Additionally, a first-year future pain and suffering award of $10,000.00 was made in one case. Dhanoa v.
Sec’y of Health & Human Servs., No. 15-1011V, 2018 WL 1221922 (Fed. Cl. Spec. Mstr. Feb. 1, 2018).

                                                     5
more significant findings, with the majority showing evidence of partial tearing. Surgery or
significant conservative treatment, up to 50 PT sessions over a duration of more than two
years and multiple cortisone injections, was required in these cases. In three cases,
petitioners provided sufficient evidence of permanent injuries to warrant yearly
compensation for future or projected pain and suffering. In the fourth case involving an
award of future pain and suffering, the petitioner provided evidence of an ongoing SIRVA
expected to resolve within the subsequent year.


     IV.    Appropriate Compensation for Petitioner’s Pain and Suffering

       In this case, awareness of the injury is not disputed. The record reflects that at all
times Petitioner was a competent adult with no impairments that would impact her
awareness of her injury. Therefore, I analyze principally the severity and duration of
Petitioner’s injury.

      When performing this analysis, I review the record as a whole to include the
medical records and affidavits filed and all assertions made by the parties in written
documents. I consider prior awards for pain and suffering in both SPU and non-SPU
SIRVA cases and rely upon my experience adjudicating these cases. However, I base
my determination on the circumstances of this case.

            A.      The Parties’ Arguments

      The parties agree Petitioner should be awarded $442.92 for her unreimbursed out-
of-pocket expenses.9 Thus, the only area of disagreement is regarding the amount of
compensation which should be awarded for Petitioner’s pain and suffering.

        Petitioner requests $100,000.00 for this damages component. Pet. Brief at 1.
Citing five reasoned decisions in other SPU SIRVA cases,10 Petitioner asserted that the

9
  In their initial briefing, the parties indicated they had not agreed upon the appropriate amount to be
awarded for petitioner’s out-of-pocket medical expenses. Pet. Brief at 15 n.1; Res. Brief at 1. In their
responsive briefs, filed two weeks later, the parties indicated they had agreed upon the amount of $442.92.
Pet. Reply at 1; Res. Reply at 1.
10
  The amounts awarded for actual pain and suffering in these cases range from $75,000.00 to $100,000.00:
Young v. Sec’y Health & Human Servs., No. 15-1241V, 2019 WL 664495 (Fed. Cl. Spec. Mstr. Jan. 22,
2019) (awarding $100,000.00 for actual pain and suffering); Dhanoa, 2018 WL 1221922 (awarding
$85,000.00 for actual pain and suffering and $9,900.99 for projected pain and suffering); Dirksen v. Sec’y
Health & Human Servs., No. 16-1461V, 2018 WL 6293201 (Fed. Cl. Spec. Mstr. Oct. 18, 2018) (awarding
$85,000.00 for actual pain and suffering); Kim v. Sec’y of Health & Human Servs., No. 17-0418V, 2018 WL
3991022 (Fed. Cl. Spec. Mstr. July 20, 2018) (awarding $75,000.00 for actual pain and suffering); Marino
v. Sec’y Health & Human Servs., No. 16-0622V, 2018 WL 2224736 (Fed. Cl. Spec. Mstr. Mar. 26, 2018)
(awarding $75,000.00 for actual pain and suffering).

                                                    6
severity and duration of her symptoms were similar to those suffered by the Young
petitioner, who was awarded $100,000.00 for pain and suffering, or the Dhanoa petitioner,
who was awarded $85,000.00 for past pain and suffering plus $9,900.99 for future pain
and suffering during the following year. Pet. Brief at 10-14. While making these
comparisons, Petitioner emphasized the six-day period between vaccination and the date
she first sought treatment, the more than two-year duration of her injury, and the injury’s
effects on her personal life and ability to perform her job as a school bus driver. Id. at 13-
14.

        In reaction, Respondent maintained Petitioner should be awarded only $67,500.00
for her past pain and suffering. Res. Brief at 1. While acknowledging the factors
mentioned by Petitioner, Respondent argued Petitioner’s SIRVA should be characterized
as mild. Id. at 7. He emphasized the lower levels of pain Petitioner reported throughout
her injury, the relief Petitioner gained by the four cortisone injections she received, the
lack of any additional treatment such as formal physical therapy (“PT”), the mildness of
any limitation in range of motion (“ROM”), and the lack of evidence that Petitioner’s SIRVA
injury interfered with her ability to perform her job. Id. at 7-11.

        Contrasting the facts and circumstances in Petitioner’s case to those in Dhanoa,11
Respondent argued that the Dhanoa petitioner suffered more severe levels of pain and
underwent 23 PT sessions over an eight-month period. Res. Brief at 9-10, 9 n.12 (citing
Dhanoa, 2018 WL 1221922, at *3). Thus, he maintained Petitioner’s award should be less
than that awarded in Dhanoa. Id. at 10. Respondent also criticized comparisons between
reasoned damages decisions (which have been issued in approximately 60 SPU SIRVA
cases) and the “meeting-in-the-middle” method that he believes is sometimes being
utilized to split the difference between each side’s pain and suffering figure. Id. at 6-7.
Respondent asserted that the large number of proffered cases in SPU is a more accurate
representation of the appropriate of damages to be awarded. Id. at 7.

       In her responsive brief, Petitioner disagreed with Respondent’s characterization of
her SIRVA as mild, took issue with criticism of comparisons with prior reasoned damages
decisions in SPU SIRVA cases, and challenged Respondent’s claim that Petitioner has
not established that her injury interfered with her ability to perform her job. Pet. Reply at
2-7. Countering Respondent’s argument that comparisons with SPU SIRVA cases
involving reasoned damages decisions has increased the number of cases requiring my

11
   Respondent also compared Petitioner’s SIRVA to the injury suffered by the petitioner in Binette. Res.
Brief at 10-11 (citing Binette v. Sec’y of Health & Human Servs., No. 16-0731V, 2019 WL 1552620 (Fed.
Cl. Spec. Mstr. Mar. 20, 2019)). While Respondent initially inferred Petitioner had made this comparison as
well, ony Respondent referenced this case. Id.; Res. Reply at 5-6. Since neither party is arguing that
Petitioner’s symptoms are similar to those suffered by the Binette petitioner, who received $130,000.00 for
her past and $1,000.00 per year for her future pain and suffering, and Petitioner has not made a claim for
an award designated for any future pain and suffering, further analysis of this comparison is not needed.

                                                    7
determination, Petitioner attributed this increase, which has not been substantial,12 to
what she characterized as a failure to engage in good faith damages discussions by
Respondent. Id. at 4-5.

       In his responsive brief, Respondent disagreed with Petitioner’s claim that he has
exhibited bad faith during damages discussions. He also drew a distinction between
informal settlements and parties’ attempts to informally resolve the issue of damages after
entitlement has been determined and criticized what he viewed as Petitioner’s failure to
recognize this distinction. Res. Reply at 2-3. He reiterated his arguments regarding the
severity of Petitioner’s SIRVA and the lack of documentation regarding Petitioner’s ability
to perform her job. Id. at 3-7.

           B.      Analysis

       I have previously addressed the more general arguments about calculation of pain
and suffering damages made by Respondent during expedited motions days and in other
damages decisions. While noting that this end result may occur in some cases (and
disappoint both sides as a result), I have in fact rejected the “meeting-in-the-middle”
method Respondent claims is being used, based on the proposition that “each petitioner
deserves an examination of the specific facts and circumstances in her or his case.”
Sakovits, 2020 WL 3729420, at *3. But I also have rejected Respondent’s argument that
the amounts awarded in proffered cases are a more accurate gauge of the appropriate
amount to be awarded than reasoned decisions from the court and special masters. Id.
at *4. While “settled cases and proffers provide some evidence of the kinds of awards
received overall in comparable cases,” they are not as persuasive as reasoned decisions
from a judicial neutral. Id. (emphasis in original). Taken as a whole, the data from these
decisions can be a helpful gauge of the compensation being awarded in SPU SIRVA
cases.

       A thorough review of the medical records filed in this case reveals that Petitioner’s
claims of severe pain, at a level of five out of ten the day after vaccination and increasing
to eight out of ten within six days of vaccination, is not supported by the record in this

12
  The Table below shows the slight increase in SPU SIRVA cases requiring reasoned damages decisions.
This increase is not significant, given the large number of SPU SIRVA cases resolved each year: 2018 =
296; 2019 = 404; 2020 = 426. Thus, the percentage of SPU SIRVA cases requiring a requiring a damages
determination from me remains low, around 5 percent.

                                  1st Quarter   2nd Quarter   3rd Quarter   4th Quarter   Total for Year
     2018 Damages Decisions            2              2           2             4              10
     2019 Damages Decisions            4              7            7            1              19
     2020 Damages Decisions            1              8           10            3              23
     2021 Damages Decisions            9

                                                  8
case. See Pet. Brief at 5; Exhibit 2 at ¶¶ 11-12 (Petitioner’s Affidavit). While Petitioner
quickly sought treatment for her right shoulder pain, six days after vaccination, her pain
is characterized as “soreness” following vaccination in the medical record from that visit.
Exhibit 3 at 64. At this November 7, 2018 visit, Petitioner was also treated for an upper
respiratory infection (“URI”), congestion and cough. Most entries involve the diagnosis
and treatment of this condition. Id. at 64-68. Upon examination, her right shoulder was
observed to be “[s]till sore, [with] no redness or swelling. Id. at 65. There is no entry
regarding any mention of limited ROM or assessment or treatment of this complaint. Id.
While this omission may be due, in part, to a lack of concern on the part of Petitioner’s
primary care provider (“PCP”), it undermines Petitioner’s current allegation that her initial
pain was severe.

       When she returned to her PCP on November 26, 2018, it appeared her pain had
increased. Petitioner described her right arm as “very sore when lifting in abduction and
flexion” and her pain as throbbing and worse at night. Exhibit 3 at 69. While unclear when
she started taking this medication or when it was prescribed, Petitioner reported that
“Mobic doesn’t seem to help much.” Id. In this record, her PCP noted that Petitioner “[h]as
had bursitis in her R[13] shoulder in the past” Exhibit 3 at 69. Upon examination, he
observed tenderness and swelling and ordered an ultrasound which revealed a small
nodule at the site of vaccination, thought to be a hematoma. Id. at 65, 76-77.

        When seen by an orthopedist two months later, on January 22, 2019, Petitioner
described her pain as “aching, stabbing, burning, nagging, shooting, and sharp,”
interfering with her sleep, and better if she didn’t move her arm. Exhibit 5 at 5. However,
she rated the level of her pain as only four out of ten. Id. She exhibited mildly limited ROM
and good rotator cuff strength. The orthopedist prescribed a home exercise program
(“HEP”) to increase Petitioner’s ROM and strength, instructed her to take ant-
inflammatory medication, and administered a cortisone injection. Id. at 6. Thus, according
to the medical records, Petitioner’s initial soreness had progressed to a moderate level of
aching, stabbing, and burning, pain within several weeks of vaccination. There is nothing
in the medical records to support Petitioner’s claim of more severe levels of pain during
any portion of her injury.

       In addition to discussing the severity of her pain, Petitioner stressed the more than
two-year duration of her SIRVA. However, the medical records reveal that Petitioner
reported good relief from the four cortisone injections she received in 2019-2020: on
January 22, March 18, October 7, and June 22. See Exhibits 5 at 2-3, 6; 9 at 5; 10 at 4-
5. For example, after receiving her first injection on January 22, 2019, Petitioner did not
return to the orthopedist until March 18, 2019. Exhibit 5 at 2-3. The medical record from

13
  This entry made have mistakenly referenced Petitioner’s right, rather than left, shoulder. The medical
records clearly establish that Petitioner had chronic left shoulder, most likely bursitis, throughout 2015-17.
Exhibit 3 at 2-14.
                                                      9
that visit indicates Petitioner “had good relief with her last cortisone injection and would
like another one today to help with the last of her pain.” Id. at 2. One month after her
second injection, administered on March 18, 2019, Petitioner was seen by her PCP for
ear pain and to follow-up regarding her blood pressure. Exhibit 6 at 5. There is no mention
of right shoulder pain in the medical record from that visit. Id. at 5-7.

        During the two-years following vaccination, Petitioner was treated for right shoulder
pain on only seven occasions: twice prior to her first injection, the four appointments when
she received injections, and one appointment on June 19, 2019, during the almost seven-
month period between her second and third injections. She relied primarily on these four
injections, the June 19, 2019 Mobic prescription, and her HEP program. At the June 19,
2019 appointment when Mobic was prescribed, Petitioner reported only intermittent pain.
Exhibit 6 at 8. She mentioned no issues driving the school bus and received certification
for renewal of her commercial driver’s license. Exhibit 6 at 8-9.

        The fact that Petitioner never attended formal PT or pursued other treatment
further supports the premise, already indicated by Petitioner’s comments in the medical
records, that she obtained good pain relief from each cortisone injection. This unusual
course of treatment and reported periods of relief distinguishes Petitioner’s case from that
of other petitioners who received fewer injections and reported little or no relief from any
cortisone injections administered or PT attended. Characterizing Petitioner’s pain and
suffering as occurring over a more than two-year period is not accurate. And she is not
entitled to the greater award which would be appropriate had she truly experienced
constant pain and engaged in medical treatment throughout this time.

       I find that the Petitioner’s pain and suffering award in this case should be lower
than that awarded to the Dhanoa petitioner, who reported much higher levels of pain and
more severely limited ROM, underwent 23 PT sessions over a period of seven months,
and experienced the constant effects of her SIRVA for more than three years after
vaccination. Dhanoa, 2018 WL 1221922, at *3-5. A comparison to the Young case is even
less helpful, as that petitioner reported more severe symptoms, a longer duration of pain,
and a more severely limited ROM than the Dhanoa petitioner. Young, 2019 WL 664495,
at *2-3, 6-7. At one point, the Young petitioner was assessed with a 45 percent disability
and suffered a reoccurrence of shoulder pain more than a year after vaccination. Id. at
*2.

        While the amounts awarded in the other cases cited by Petitioner are closer to
what is appropriate in this case, given the unusual treatment Petitioner received and
resulting reduction and return of her pain, it is difficult to perform any comparison. Indeed
- there are some similarities with cases not mentioned by the parties in which petitioners
were awarded amounts for actual pain and suffering between $68,000.00 to $72,500.00,

                                             10
although none closely mirror Petitioner’s circumstances.14 Based on the record as a
whole, specifically the lower levels of pain reported by Petitioner, her mildly limited ROM,
and the temporary relief she obtained for several months after each cortisone injection, I
find that $70,000.00 for actual pain and suffering is an appropriate award in this case.

        Although Petitioner alleges ongoing symptoms and visited her orthopedist again
on December 8, 2020, she has not requested an award for future pain and suffering in
this case. See Exhibits 13 at 5-6; 14 (results of MRI).15 And there is not sufficient evidence
in the record as it currently stands to support such an award.


     V.     Conclusion

       For all of the reasons discussed above and based on consideration of the record
as a whole, I find that $70,000.00 represents a fair and appropriate amount of
compensation for Petitioner’s past pain and suffering. I also find that Petitioner is
entitled to $442.92.00 for her past expenses.

      I thus award Petitioner a lump sum payment of $70,442.92, representing
$70,000.00 for her actual pain and suffering and $442.9 for her actual
unreimbursable expenses in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.16

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




14
  See, e.g. Tjaden v. Sec’y of Health & Human Servs., No. 19-0419V, 2021 WL 837953 (Fed. Cl. Spec.
Mstr. Jan. 25, 2021) (awarding $68,000.00 for actual pain and suffering and $320.00 for actual
unreimburseable expenses); Smallwood v. Sec’y of Health & Human Servs., No. 18-0291V, 2020 WL
2954958 (Fed. Cl. Spec. Mstr. Apr. 29, 2020) (awarding $72,500.00 for actual pain and suffering).
15
  The results of the MRI, performed on December 14, 2020, MRI showed a small amount of inflammation
and fluid in the subacromial subdeltoid bursa and undersurface tear in the distal supraspinatus tendon, and
minimal subacromial spurring. Exhibit 14 at 1.
16
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                 11